DETAILED ACTION

Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the PTAB decision mailed 9/18/2020.
Claims 1-25 remain pending.
Reasons For Allowance
Claims 1-25 are allowed in view of the PTAB decision mailed 9/18/2020 which thoroughly outlines the shortcomings of the prior art made of record.
Regarding independent claims 1, 13, 25 the following references, which have been found to be the closest applicable prior art to applicant’s invention, do not teach either alone or in combination all of the features as claimed: 
Michaelis (U.S. 2008/0262928 A1; hereinafter, “Michaelis”);
Khan et al. (U.S. 7,469,151 B2; hereinafter, “Khan”); 
Slavin et al. (U.S. 2007/0241189 A1; hereinafter, “Slavin”);
Barrett et al. (U.S. 2006/0180664 A1; hereinafter, “Barrett”).

The Examiner has carefully reviewed the findings of the PTAB outlining the shortcomings of the already presented prior art and there being no other prior art either alone or in combination which teaches all of the features as claimed, the Examiner respectfully finds all claims allowable.
For this reason, the Examiner has respectfully withdrawn all rejections.   
Response to Arguments
Examiner has withdrawn all outstanding rejections presented in Final Office Action mailed 4/24/2019.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached at (469) 295-9171.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622